Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Applicant elected claims 21-32 without traverse and canceled other claims.
Following prior arts are considered pertinent to applicant's disclosure.
US 20130083823 A1 (Harr)
US 20070071425 A1 (Horinouchi)
US 20160134793 A1 (Samanta)
US 20150374208 A1  (otoscope with camera and temperature detection; para 153, 104, 117, Fig.8)
US 20190154513 A1 (system to have thermal and visual image in combination; para 153, Fig.1, 3)
US 20160316119 A1	(describes a camera attachment with IR imaging module and non-thermal imaging module, para 76, Fig.1)

Allowable Subject Matter, Claim Objection
Claims 23 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:
The primary reason for allowance of the claim 23 is that it contains limitations “the first portion of the image data is acquired from a central portion of the camera: and the second portion of the image data is acquired from a peripheral portion of the camera”. Given that the second portion is used for temperature determination. This is not taught by the prior art. Because of these limitations in the context of other limitations in the claim, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claims are allowable for similar reason. Claim 31 has similar limitations.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-22, 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harr in view of Horinouchi.

Regarding Claim 21: Harr teaches An electronic device [(Figs.2, 6 & 7)] , comprising:	 a camera [(Fig.6 and IR temperature/image sensor 122' in para 42)] :	 a display [(Fig.6, unit 30)] :	 and a processor configured to, acquire a frame of image data using the camera [(controller in para 42)] :	 separate the image data into a first portion and a second portion [(para 42; image data used to compute anatomical images teaches the first portion; the portion used to compute the body temperature is the second portion; also see “temperature image 160 and the video image 170 may be separated” in para 39)]:and display to a user, via the display, the first portion of the image data and the temperature [(Fig.12 and para 42)] .


Harr does not explicitly show determine a color of the second portion: determine a temperature associated with the color:

However, in the same/related field of endeavor, Horinouchi teaches determine a color of a a portion: determine a temperature associated with the color [(Horinouchi, second portion of image data is U, V data of the temperature indicating material 121, para 195-196)] :

Therefore, in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because both of the prior arts are teaching measuring temperature with camera, therefore fitting techniques from one into another would provide predictable result.  

Harr additionally teaches with respect to claim 22. The electronic device of claim 21, wherein the processor is configured to remove the second portion of the image data from the frame of image data. [(para 42; image data used to compute anatomical images teaches the first portion; the portion used to compute the body temperature is the second portion; also see “temperature image 160 and the video image 170 may be separated” in para 39)]:Horinouchi additionally teaches with respect to claim 24. The electronic device of claim 21, wherein the second portion corresponds to a predetermined location within a field of view of the camera.[( Horinouchi, [0193] The temperature indicating material  is provided at the center)] 

Horinouchi additionally teaches with respect to claim 25. The electronic device of claim 21, wherein the second portion corresponds to a user-specified region within a field of view of the camera [(para 194, one or multiple label of temperature indicating material can be placed based on choice)] .

Harr in view of Horinouchi additionally teaches with respect to claim 26. The electronic device of claim 21, further comprising:	 a camera attachment positioned in a field of view of the camera : [(Harr Fig.7 and Fig.4, the camera attachment 32 is in the field of view of the camera.)] and including a temperature reactive material: [(.Horinouchi para 195-196;)] 	 wherein, the second portion of the image data corresponds to a location of the temperature  reactive material within the field of view of the camera. [(Horinouchi, second portion of image data is U, V data of the temperature indicating material 121, para 195-196)] :

Harr additionally teaches with respect to claim 27. The electronic device of claim 26, wherein the camera attachment defines an otoscope cone [(Harr; Fig.4 and para 25; it is a cone used for ear)] .

Harr in view of Horinouchi additionally teaches with respect to claim 28. The electronic device of claim 21, further comprising:	 an otoscope cone having an aperture disposed along an optical axis of the camera [(Harr Fig.4, 7 and para 25)] : and a temperature reactive material in thermal contact with the otoscope cone [(Horinouchi teaches temperature reactive material in thermal contact with the frame {para 193-186}; Harr teaches the frame/attachment is otoscope cone)] : wherein, the second portion of the image data defines an image of the temperature reactive material  [(Horinouchi, second portion of image data is U, V data of the temperature indicating material 121, para 195-196)] :


Regarding Claim 29: See the analysis of claim 21 and 26.
Regarding Claim 30: See the analysis of claim 22.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harr in view of Horinouchi in view of Samanta.

Regarding Claim 32. Harr in view of Horinouchi does not explicitly show detecting the presence of a camera attachment installed on the electronic device: and identifying at least the second portion of the image data in response to detecting the presence of the camera attachment

However, in the same/related field of endeavor, Samanta teaches detecting the presence of a camera attachment installed on the electronic device: and identifying at least the second portion of the image data in response to detecting the presence of the camera attachment [(Samanta para 31; automatically detecting the accessory and changing camera configurations for the component that the accessory interferes with. In addition, in response to the detection of the accessory, the camera changes configurations related to the use of the accessory; Harr {para 42, 39} and Horinouchi {para 195-196} teaches identifying the temperature data)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would enhanced the user experience by auto configuration [(Samanta para 31)]  

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MOHAMMED S RAHAMAN/            Primary Examiner, Art Unit 2426